Filed 4/29/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 78







Mark Christian Palmer, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140002







Appeal from the District Court of McHenry County, Northeast Judicial District, the Honorable Michael G. Sturdevant, Judge.



AFFIRMED.



Per Curiam.



Russell J. Myhre, P.O. Box 475, Valley City, N.D. 58072, for petitioner and appellant.



Cassey A. Breyer, State’s Attorney, 407 Main Street South, Room 307, Towner, N.D. 58788, for respondent and appellee.

Palmer v. State

No. 20140002



Per Curiam.

[¶1]	Mark Palmer appeals from a district court order summarily denying his second application for post-conviction relief.  This Court previously affirmed Palmer’s conviction of four counts of gross sexual imposition.  
State v. Palmer
, 2002 ND 5, 638 
N.W.2d
 18.  This Court also affirmed a district court order denying his N.D.R.Civ.P. 60(b) motion for relief from an order denying his application for post-

conviction relief, after initially remanding to the district court to sufficiently explain the rationale for its decision.  
See
 
Palmer v. State
, 2012 ND 237, 824 
N.W.2d
 406; 
Palmer v. State
, 2012 ND 98, 816 
N.W.2d
 807.

[¶2]	On appeal, Palmer argues the district court abused its discretion in denying his post-conviction relief application when he has never been afforded an opportunity for a hearing to establish whether his trial attorney provided ineffective assistance of counsel and his first post-conviction counsel ineffectively represented him by missing a deadline which resulted in a dismissal of his initial post-conviction relief application.  Palmer also raises supplemental issues regarding due process and double jeopardy.  We affirm under N.D.R.App.P. 35.1(a)(4) and (6).

[¶3]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner